Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 1 of 14 Page ID
                                  #:2748




                            EXHIBIT 1
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 2 of 14 Page ID
                                  #:2749


   1 BRIAN WEISS
     Court Appointed Receiver
   2 Force Ten Partners, LLC
     20341 S.W. Birch Street, Suite 220
   3 Newport Beach, CA 92660
     Tel: 949-357-2368
   4 Email: bweiss@force10partners.com

   5

   6

   7

   8
                        UNITED STATES DISTRICT COURT
   9
                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       In re                                Case No. 8:18-CV-01644-VAP-KES
  12
       EAGAN AVENATTI, LLP                  RECEIVER’S SEVENTH AND
  13                                        FINAL REPORT
                        Debtor.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                    RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 3 of 14 Page ID
                                  #:2750


   1         Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti,
   2   LLP (“EA”) and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank
   3   Law, on February 13, 2019, I (Brian Weiss) was appointed as the Receiver of EA
   4   (the “Appointment Order”) [Docket No. 53].
   5         On September 13, 2019, I caused EA to file a voluntary petition bankruptcy
   6   under 11. U.S. Code Chapter 7 (Case No. 8:19-bk-13560-CB). This is my report for
   7   the period from September 1, 2019 through September 13, 2019, the bankruptcy
   8   petition date (“Petition Date”). The bankruptcy was filed due to a judgment
   9   obtained against EA and continued litigation being pursued against EA resulting
  10   from multiple litigation claims arising from litigation settlements achieved by EA
  11   then purportedly improperly diverted by Michael Avenatti and as further described
  12   below.
  13         The purpose of this report is to provide:
  14             A narrative of material events;
  15             A financial report;
  16             An accounting of the income and expenses incurred in the
  17         administration of EA, including the Receiver’s fees and expenses.
  18   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material
  19   Events
  20       I have performed extensive analyses of EA banking transactions and
  21   identified approximately fifty parties that may have received transfers from EA that
  22   may be avoidable and recoverable by the receivership estate under applicable State
  23   laws. Landau Gottfried & Berger LLP (“LGB”) sent letters to persons and entities
  24   identified by me who received such transfers for the return of those transfers to the
  25   estate. Up to the Petition Date, LGB communicated with those transferees or their
  26   respective legal counsel concerning the estate’s claims and any defenses asserted by
  27   the transferees and attempting to resolve the estate’s claims. In some instances,
  28   LGB determined that the transfers are not avoidable because the payments were in
                                        1
                       RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 4 of 14 Page ID
                                  #:2751


   1   satisfaction of legitimate obligations incurred by EA. In other instances, LGB
   2   determined that the transferee is no longer in business or is located outside of and
   3   has no business operations within the United States. In other instances, LGB
   4   received responses to my demand letters requesting additional information about
   5   my claim seeking repayment of the transfers. LGB substantively responded to
   6   those requests, however, up to the Petition Date, LGB’s efforts did not resulted in
   7   any settlements or settlement offers. Accordingly, after reviewing the exchanges
   8   between LGB and the transferees or their legal counsel and further discussions with
   9   LGB, I authorized LGB to complete the preparation of and to file asset recovery
  10   complaints. LGB began prepared to begin filing avoidable transfer recovery
  11   complaints. I and LGB have discussed with the EA bankruptcy trustee and are in
  12   process of turning over the information to him.
  13        In litigation entitled Eagan Avenatti, LLP v. Stoll, et al., etc., Case No. 30-
  14   2011-00483570 [consolidated with Case No. 30-2013-00627604] 1, pending in the
  15   Superior Court of California, County of Orange, defendant Stoll, Nussbaum &
  16   Polakov (“SNP”) filed a second amended complaint (the “SAC”) against EA,
  17   alleging various claims arising from EA’s purported diversion of legal fees claimed
  18   as owed to it as contingency fee co-counsel with EA in litigation resolved in the
  19   client’s favor. LGB, at my instruction, cooperated with SNP by providing financial
  20   and other information about this receivership case, explaining why litigation against
  21   the estate would not be in the interests of either party and why I would not accept
  22   service of the FAC unless and until the District Court approved a motion requiring
  23   me to do so, and offering to allow SPN a claim against the receivership estate for
  24   the contractual amount of its claimed fee. SPN rejected that offer and my demand
  25   that it obtain leave of this Court prior to proceeding against me on the SAC.
  26

  27   1
         Two parties in this consolidated case also commenced litigation against EA and certain former firm
       attorneys in the Santa Barbara Superior Court, Parrish, et al., v. Michael Avenatti, et al., Case No.
  28   19CV01686.

                                            2
                           RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 5 of 14 Page ID
                                  #:2752


   1   Instead, SNP served on me and filed a request for entry of default on that pleading.
   2   At my request, LGB filed an objection to the default. Notwithstanding my
   3   objection, the clerk of the court has entered a default (but not a default judgment)
   4   against EA. I have instructed LGB to move to set aside entry of the default. SPN
   5   also served on me both a subpoena and a request to produce documents. LGB has
   6   objected to both of those discovery pleadings on numerous grounds. Although,
   7   pursuant to the Appointment Order, Avenatti has no authority to act for EA, on or
   8   about July 22, 2019, Avenatti purported to serve and file an answer on behalf of EA
   9   to SNP’s SAC; in that pleading, Avenatti identified himself as the “Attorney” EA
  10   and other cross-defendants. I have instructed LGB to notify the California State
  11   Bar of that unauthorized filing by Avenatti;
  12       In the prior reporting period, EA’s former client Geoffrey E. Johnson filed a
  13   complaint entitled Johnson v. Avenatti, et al., Case No. 30-2019-01076162-CU-PN-
  14   CJC, in the Superior Court of California, County of Orange. The complaint asserts
  15   various claims against EA and certain former attorneys and a staff member of the
  16   firm for various claims arising from the purported improper diversion of funds from
  17   a settlement achieved on Mr. Johnson’s behalf. At my instruction, LGB
  18   communicated with plaintiff’s counsel about that claim and provided information
  19   about this receivership, explained why litigation against the estate would not be in
  20   the interests of either party and why I would not accept service of the complaint
  21   unless and until the District Court approved a motion requiring me to do so, and
  22   offering to allow plaintiff’s claim against the receivership estate for the contractual
  23   amount to which he would be entitled pursuant with his engagement agreement
  24   with EA. To date, I have not received notice that Mr. Johnson’s counsel has sought
  25   relief from the District Court to serve that complaint on me and or that Mr. Johnson
  26   is agreeable to the settlement proposal made to his counsel by LGB. Instead, in this
  27   Reporting Period, Mr. Johnson’s counsel filed a request for entry of default against
  28   EA. At my request, LGB filed an opposition to that request on the ground that
                                         3
                        RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 6 of 14 Page ID
                                  #:2753


   1   under California law the receivership estate is not a proper party unless and until
   2   leave to pursue litigation against me as the Receiver is obtained from the District
   3   Court. Notwithstanding my objection, the clerk of the court has entered a default
   4   (but not a default judgment) against EA. I have instructed LGB to move to set
   5   aside entry of the default. At about the same time Mr. Johnson served a document
   6   request and form interrogatories on me, as the Receiver. LGB has objected to that
   7   discovery, as well.
   8       Prior to this reporting period former EA client Gregory Barela and Talitha
   9   Barela commenced an arbitration through JAMS against Michael Avenatti,
  10   Avenatti & Associates, EA and certain of the firm’s attorneys for various claims
  11   arising from the purported improper diversion of funds from a settlement achieved
  12   on Mr. Barela’s behalf. My counsel and I met with Mr. Barela’s attorney about that
  13   claim and provided information about this receivership, explained why litigation
  14   against the estate would not be in the interests of either party, and offering to allow
  15   Mr. Barela’s claim against the receivership estate for the contractual amount owed
  16   to him pursuant with his engagement agreement with EA. Thereafter, LGB
  17   received communications from JAMS stating that the claimants intended to pursue
  18   the arbitration. During this Reporting Period, Avenatti filed a motion to stay the
  19   JAMS arbitration, arguing, among other things, that prosecuting the matter to
  20   judgment while criminal charges are pending against Avenatti would violate his
  21   Constitutionally protected right against self-incrimination. In response, the
  22   claimants requested that the proceeding be dismissed without prejudice so that they
  23   could seek relief in the Superior Court;
  24       In April 2019, former EA clients, William Parrish and Timothy Fitzgibbons
  25   commenced litigation entitled Parrish, et al. v. Avenatti, et al., Case No.
  26   19CV10686, in the Superior Court of California, County of Santa Barbara, against
  27   Avenatti, EA and others. The complaint asserts causes of action against the
  28   defendants for, among other things, professional negligence, breach of fiduciary
                                         4
                        RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 7 of 14 Page ID
                                  #:2754


   1   duty and fraud. At my request, LGB has communicated with the plaintiffs’ counsel
   2   about those claims, the assets and potential liabilities of the receivership estate, and
   3   settlement. They also informed plaintiffs’ counsel that I would not voluntarily
   4   appear in that action unless and until plaintiffs filed a motion before the District
   5   Court for leave to proceed against the estate and obtained an order approving that
   6   request. To date, I have not received notice that such motion has been filed.
   7         The receivership estate is pursuing an interest in a Honda jet indirectly
   8   owned by Avenatti and a third-party which has been seized by the IRS to pay taxes
   9   claimed as owed by Avenatti. EA had used its funds to pay part of the purchase
  10   price of the jet and, for that reason, my counsel and I believe the estate has a right
  11   to recover that sum upon the sale of the jet. Discussions with multiple parties
  12   asserting an interest in the jet are on-going to sell the jet and resolving competing
  13   claims against the anticipated sale proceeds. Those discussions have continued,
  14   including through an “all-hands” conference call with counsel for the IRS and all
  15   parties (through their respective counsel) asserting a financial claim in the jet. To
  16   date, the dispute over the disposition of the jet has not been resolved,
  17   notwithstanding that the failure to immediately sell that asset creates additional
  18   expenses which likely will diminish the net value available upon the sale of that
  19   asset. Accordingly, I have instructed LGB to continue to attempt to resolve the
  20   disputed issues. Most recently, in response to a request by one of the parties who is
  21   a member with Avenatti in a limited liability company (Passport 420 LLC) which is
  22   the record owner of the jet, LGB produced documents explaining and documenting
  23   the sources and flow of funds used to purchase the jet.
  24       Recently, I learned that Lisa Storie-Avenatti (Avenatti’s former spouse)
  25   caused a writ of execution to be issued by the Orange County Family Law Court
  26   presiding over the Avenatti marital dissolution proceeding is pending. The writ
  27   was levied by the Orange County Sheriff’s office against art works in the
  28   possession of a third-party art storage facility, which assets were paid for by EA
                                         5
                        RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 8 of 14 Page ID
                                  #:2755


   1   and are assets of the receivership estate. During this Reporting Period, LGB
   2   successfully objected to and obtained a temporary stay of the Sheriff’s sale of the
   3   art. Pursuant to that stay, LGB prepared a complaint against Ms. Storie, Avenatti,
   4   and Avenatti & Associates APC to set aside and recover EA assets (including the
   5   art) pursuant to the California Voidable Transfer Act, for a judicial determination
   6   that the art is property of the receivership estate, and other various causes of action,
   7   including breach of fiduciary duty. That complaint was filed as an adversary
   8   proceeding in the bankruptcy case (Marshack v. Avenatti, 8:19-ap-01186-CB).
   9       During this Reporting Period, I learned that EA’s former landlord, 520
  10   Newport Center Drive LLC had obtained a Judgment against EA in the amount of
  11   $242,874.39 and had recorded an Abstract of Judgment in that amount in Los
  12   Angeles County.
  13       Based on my assessment, as of the date of this report, and subject to further
  14   investigation, the key assets potentially available for recovery include:
  15              Attorneys’ fees from active client cases, most of which are
  16                contingency-based;
  17              Artwork (see above) and office furniture and equipment, which may be
  18                subject to an enforceable Asset Purchase Agreement by which X-Law
  19                Group purportedly purchased those assets from EA. Certain of the
  20                assets also may be subject to a Superior Court Order and a Marital
  21                Dissolution Agreement between Avenatti and his former spouse, Lisa
  22                Storie-Avenatti and to a Judgment lien asserted by Jason Frank Law;
  23              EA funds used to purchase an interest in the Honda jet owned by
  24                Passport 420 LLC (an entity in which Avenatti claims an ownership
  25                interest). As discussed above, the jet has been seized by the IRS and
  26                currently is held in a third-party aircraft storage facility. I have been
  27                working with LGB and counsel for the IRS to reach an agreement for
  28                the sale of the jet.
                                         6
                        RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 9 of 14 Page ID
                                  #:2756


   1       As also previously reported, LGB and I have been required to respond to
   2   claims by or on behalf of Avenatti to obtain at no cost Avenatti, and without EA
   3   client approval, unfettered access to and a copy of all of EA’s client files and EA
   4   business and financial records. In connection therewith, LGB has responded to
   5   requests for information by the California State Bar, including in the form of a
   6   declaration signed under penalty of perjury and filed in a pending Bar proceeding
   7   against Avenatti. Shortly after that declaration was filed, Avenatti filed a motion in
   8   the criminal proceeding against him, United States of America v. Avenatti, Case No.
   9   SACR 19-61-JVS, pending in the United States District Court, Central District of
  10   California, for access to those documents. At my instruction, LGB opposed that
  11   motion on the grounds that I have repeatedly offered to make relevant documents
  12   available to Avenatti on reasonable terms, which offers he has ignored or rejected.
  13   At the August 26, 2019, hearing on that motion the Court denied Avenatti’s request.
  14   Shortly thereafter, Avenatti informally agreed to the general terms I previously
  15   offered for access to documents.
  16 Financial Report

  17         As of September 13, 2019, I am holding pursuant to the Appointment Order
  18   $6,265.51 in cash. As of the date the Appointment Order, EA did not have cash in
  19   its bank accounts.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                        7
                       RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 10 of 14 Page ID
                                  #:2757


   1   Summary of EA’s Monthly Income and Expenses
   2         From the date of the Appointment Order through August 31, 2019, the EA
   3   receivership estate has incurred no operating costs. The professional fees incurred
   4   during this reporting period and since my appointment as the Receiver include the
   5   following:
   6                              Fees & Costs
   7        Professional            Incurred              Fees Paid        Total Fees Due
   8    Receiver & Force       September 1, 2019 to                   $0       $170,478.68
   9    Ten Partners, LLC      September 13, 2019
  10                           $18,432.00
  11                           See Exhibit A
  12    Landau Gottfried &     September 1, 2019 to                   $0       $422,015.50
  13    Berger LLP             September 13, 2019
  14                           $37,760
  15
       Termination of the Receivership Estate
  16
             On October 1, 2019, I caused to be filed a Motion to Terminate the
  17
       Receivership and a First and Final Application of Receiver for Approval and
  18
       Payment of Fees and Reimbursement of Costs to the extent the proceeds available
  19
       to pay such amount. The Receiver also seeks from the Court a release of any and
  20
       all responsibility for the Receivership Property and a discharge of any liability with
  21
       regard to the Receivership Property and conduct of the Receivership.
  22
             I hereby declare that this report is accurate to the best of my knowledge.
  23
             Executed at Newport Beach, California on October 1, 2019.
  24

  25

  26                                                  BRIAN WEISS, RECEIVER
  27

  28

                                         8
                        RECEIVER’S SEVENTH AND FINAL REPORT
Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 11 of 14 Page ID
                                  #:2758




                            EXHIBIT A
    Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 12 of 14 Page ID
                                      #:2759
                                                                                              INVOICE
                                                                                     From     Force 10 Partners
                                                                                              20341 SW Birch, Suite 220
                                                                                              Newport Beach, CA 92660
                                                                                              (949) 357-2360
                                                                                              www.force10partners.com




Invoice For   Eagan Avenatti, LLP                                               Invoice ID    1300
              Receivership
                                                                              Invoice Date    10/01/2019

                                                                                 Due Date     10/01/2019 (upon receipt)



Subject       Professional services rendered.




Item Type     Description                                                          Time (in                Rate             Amount
                                                                                    hours)

Service       09/03/2019 - Information Technology Consulting / Erik Nathan:           0.30           $375.00               $112.50
              Call with S.Sims for data.


Service       09/03/2019 - Business Operations / Brian Weiss: Read                    0.20           $495.00                $99.00
              correspondence from JR re: Barella document production and
              telco with JR re: same.


Service       09/05/2019 - Business Operations / Brian Weiss: Telco with JR           0.10           $495.00                $49.50
              re: case issues.


Service       09/06/2019 - Information Technology Consulting / Erik Nathan:           0.40           $375.00               $150.00
              Search for engagement letters. Internal discussion.


Service       09/06/2019 - Business Operations / Brian Weiss: Telco with JR           1.00           $495.00               $495.00
              re: potential bankruptcy filing.


Service       09/07/2019 - Business Operations / Brian Weiss: Prepare                 5.70           $495.00              $2,821.50
              bankruptcy petition, schedules, SOFA and related exhibits.


Service       09/07/2019 - Information Technology Consulting / Erik Nathan:           1.10           $375.00               $412.50
              Locate QB files in forensic images. Extract QB files. Remove
              passwords from QB files. Update QB files for access. Upload
              files to Gdrive. Internal discussion.


Service       09/08/2019 - Accounting & Bookkeeping / Ellen Sprague:                  0.40           $255.00               $102.00
              Review QuickBooks file and set up




                                                          Page 1 of 3
   Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 13 of 14 Page ID
                                     #:2760
Service    09/09/2019 - Accounting & Bookkeeping / Ellen Sprague:            5.40   $255.00   $1,377.00
           Review invoices received via USPS and update QB for revised
           vendor information, provide to B Weiss


Service    09/09/2019 - Information Technology Consulting / Erik Nathan:     1.30   $375.00    $487.50
           Search for and produce various documents related to EA
           engagement in specific cases.


Service    09/09/2019 - Business Operations / Brian Weiss: Prepare           6.60   $495.00   $3,267.00
           information for bankruptcy petition, SOFA and Schedules.


Service    09/09/2019 - Business Operations / Brian Weiss: Telco with JR     0.70   $495.00    $346.50
           re: EA bankruptcy filing.


Service    09/10/2019 - Accounting & Bookkeeping / Ellen Sprague:            2.50   $255.00    $637.50
           Continue review of outstanding vendor balances, update
           vendor database


Service    09/10/2019 - Business Operations / Brian Weiss: Prepare           4.40   $495.00   $2,178.00
           information for bankruptcy petition, SOFA and Schedules.


Service    09/10/2019 - Business Operations / Brian Weiss: Telco with J.     0.30   $495.00    $148.50
           Reitman re: MA's access to servers.


Service    09/10/2019 - Business Operations / Brian Weiss: Analyzing         0.60   $495.00    $297.00
           documents for X-Law asserted cases and prepare documents
           and correspondence to JR re: same.


Service    09/11/2019 - Accounting & Bookkeeping / Ellen Sprague:            0.40   $255.00    $102.00
           Update creditor mailing database and forward to counsel,
           follow up call re database


Service    09/11/2019 - Information Technology Consulting / Erik Nathan:     0.80   $375.00    $300.00
           Review declaration. Internal discussion. Validate file name,
           date, and location referenced in declaration. Restart and
           configure software environment and re-locate referenced
           documents.


Service    09/11/2019 - Report Preparation / Brian Weiss: Prepare August     0.40   $495.00    $198.00
           Receiver's report.


Service    09/11/2019 - Business Operations / Brian Weiss: Prepare           2.90   $495.00   $1,435.50
           information for bankruptcy petition, SOFA and Schedules.


Service    09/11/2019 - Business Operations / Brian Weiss: Search hard       0.80   $495.00    $396.00
           copy documents for X-Law asserted cases and prepare
           documents and correspondence to JR re: same. Scan
           documents and send to JR.


Service    09/12/2019 - Business Operations / Brian Weiss: Prepare           4.00   $495.00   $1,980.00
           information and files for bankruptcy petition. Read and provide
           comments to JR re: draft petition.




                                                       Page 2 of 3
    Case 8:18-cv-01644-VAP-KES Document 107-1 Filed 10/01/19 Page 14 of 14 Page ID
                                      #:2761
Service           09/13/2019 - Business Operations / Brian Weiss: Read and        0.40        $495.00       $198.00
                  sign bankruptcy petition, Schedules and SOFA.


Service           09/13/2019 - Business Operations / Brian Weiss: Read and        0.30        $495.00       $148.50
                  sign preliminary injunction re: sale of art.


Service           09/23/2019 - Business Operations / Brian Weiss: Prepare final   0.30        $495.00       $148.50
                  receiver's report.


Service           09/23/2019 - Business Operations / Brian Weiss: Telco with JR   0.20        $495.00        $99.00
                  re: motion to terminate receivership due to the bankruptcy
                  filing.


Service           09/28/2019 - Business Operations / Brian Weiss: Prepare         0.10        $495.00        $49.50
                  correspondence to F&M to issue payment to Chapter 7 Trustee
                  then to close the bank accounts.


Service           09/28/2019 - Business Operations / Brian Weiss: Telco with J.   0.30        $495.00       $148.50
                  Frank re: termination of receivership.


Service           09/30/2019 - Business Operations / Brian Weiss: Read motion     0.50        $495.00       $247.50
                  to termination receivership and related declaration. Prepare
                  final invoice.


                                                                                         Amount Due     $18,432.00




Notes

Please contact Force 10 for electronic payment information.
EIN# XX-XXXXXXX




                                                              Page 3 of 3
